Foster, J.
1. We find no evidence of any inducement to make the confession introduced in evidence, held' out by the persons to whom it was made or any one else.
2. The fact that the bam had been burned was proved by other evidence. There was evidence of the hostility of the defendant towards the occupant of the property destroyed, and of her threats against him within a few hours before the fire. This was not therefore a case requiring the judge to instruct the jury whether uncorroborated confessions will warrant a conviction. Commonwealth v. Tarr, 4 Allen, 315.
3. The admission of the district attorney that an absent witness, if present, would testify in a particular manner, plainly did not admit the truth of the testimony he would have given.
4. The refusal to give the instructions asked for on the subject of other fires in the same town was correct. It by no means appeared that this burning was one of a series of similar fires kindled by other persons than the defendant. This request assumed a state of facts wholly unsupported by the evidence.

Exceptions overruled.